                  Case 4:20-cv-05840-DMR Document 1-10 Filed 08/19/20 Page 1 of 3


Patrick J. Randall

From:                                 "Patrick J. Randall"
Sent:                                 Tuesday, July 28, 2020 11:40 AM
To:                                   David A. Gauntlett
Subject:                              RE: [EXTERNAL] RE: CNA Claim No.: E2F61789 Hurricane Electric, LLC


I will add this to the complaint.

PJR

From: David A. Gauntlett
Sent: Tuesday, July 28, 2020 11:38 AM
To: Patrick J. Randall <PJR@gauntlettlaw.com>
Subject: FW: [EXTERNAL] RE: CNA Claim No.: E2F61789 Hurricane Electric, LLC

Add


David A. Gauntlett, Esq.
Gauntlett & Associates
Insurance and IP Litigation, Insurance Coverage Reimbursement Attorneys
www.gauntlettlaw.com
https://www.linkedin.com/in/davidgauntlett

This information is intended for use by the individual or entity to which it is addressed, and may contain information that is
privileged, confidential, and exempt from disclosure under applicable law. If the reader of this message is not the intended
recipient, or employee or agent responsible for delivering the message to the intended recipient, you are hereby notified that any
dissemination, distribution, or copying of this communication is strictly prohibited. If you have received this communication in error,
please notify us immediately by telephone or email.


From: Neil D. Greenstein [mailto:ndg@techmark.com]
Sent: Tuesday, July 28, 2020 11:25 AM
To: David A. Gauntlett <DAG@gauntlettlaw.com>
Subject: FW: [EXTERNAL] RE: CNA Claim No.: E2F61789 Hurricane Electric, LLC

FYI

From: Gardner,Catherine M. <Catherine.Gardner@cna.com>
Sent: Tuesday, July 28, 2020 7:40 AM
To: ndg@techmark.com
Subject: RE: [EXTERNAL] RE: CNA Claim No.: E2F61789 Hurricane Electric, LLC

Neil,

Thank you for your correspondence. Pursuant to our conversation today, CNA will not be attending the Zoom mediation
as coverage has been disclaimed under the policies as outlined in its July 1, 2020 coverage disclaimer.

As you noted in our call, the insured has filed two declaratory judgment actions against various copyright holders in

                                                                   1
                  Case 4:20-cv-05840-DMR Document 1-10 Filed 08/19/20 Page 2 of 3
both Northern California and Law Vegas. Should a counterclaim(s) be filed against the insured, please forward the
pleadings to us for CNA’s further review of coverage.

Thanks,

Cathy

Catherine Gardner
Claim Consultant
Commercial Liability Claim
CNA
PO Box 8317
Chicago, IL 60680‐8317
(503) 431‐3078 ‐ direct line
(877) 371‐5122 facsimile line




From: Neil D. Greenstein [mailto:ndg@techmark.com]
Sent: Friday, July 24, 2020 5:00 PM
To: Gardner,Catherine M.
Subject: [EXTERNAL] RE: CNA Claim No.: E2F61789 Hurricane Electric, LLC

Ms. Gardner:

I wanted to inform you that the parties are engaging in a “zoom” mediation with Mr. Jeff
Kichaven on Thursday, July 30, 2020 at 1 pm PDT.

You or another representative on behalf of CNA insurance are invited to attend. To
obtain the Zoom address you can contact Mr. Kichaven at jk@jeffkichaven.com or me.

Thank you.

--Neil


From: Gardner,Catherine M. <Catherine.Gardner@cna.com>
Sent: Wednesday, July 1, 2020 5:40 AM
To: ndg@techmark.com
Subject: CNA Claim No.: E2F61789 Hurricane Electric, LLC

Mr. Greenstein,

Pursuant to our conversation, please find attached CNA’s coverage disclaimer with respect to the above referenced
claim. Please let me know if you have any questions.

Thanks,

Cathy

                                                           2
                 Case 4:20-cv-05840-DMR Document 1-10 Filed 08/19/20 Page 3 of 3
Catherine Gardner
Claim Consultant
Commercial Liability Claim
CNA
PO Box 8317
Chicago, IL 60680‐8317
(503) 431‐3078 ‐ direct line
(877) 371‐5122 facsimile line


This e‐mail message, including any attachments and appended messages, is for the sole use of the intended recipients
and may contain confidential and legally privileged information.
If you are not the intended recipient, any review, dissemination, distribution, copying, storage or other use of all or any
portion of this message is strictly prohibited.
If you received this message in error, please immediately notify the sender by reply e‐mail and delete this message in its
entirety.



         This email has been checked for viruses by Avast antivirus software.
         www.avast.com


This e‐mail message, including any attachments and appended messages, is for the sole use of the intended recipients
and may contain confidential and legally privileged information.
If you are not the intended recipient, any review, dissemination, distribution, copying, storage or other use of all or any
portion of this message is strictly prohibited.
If you received this message in error, please immediately notify the sender by reply e‐mail and delete this message in its
entirety.




                                                             3
